                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

 Katelyn Lattimore,                          )       C/A No.: 0:18-3284-JMC-SVH
                                             )
                       Plaintiff,            )
                                             )
        vs.                                  )                   ORDER
                                             )
 Group Delphi, Inc.,                         )
                                             )
                       Defendant.            )
                                             )

       This matter comes before the court on the parties request for an order pursuant to

Federal Rule of Evidence 502(d) in this case. Pursuant to F.R.E. 502(d), it is ordered that,

the production of privileged or work-product protected documents, electronically-stored

information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of

the privilege or protection from discovery in this case or in any other federal or state

proceeding. This order shall be interpreted to provide the maximum protection allowed

by F.R.E. 502(d).

       IT IS SO ORDERED.



April 25, 2019                                   Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                             1
